        CASE 0:19-cv-02384-WMW-DTS Doc. 49 Filed 01/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kaiser Faisal Nur,                                    Case No. 19-cv-2384 (WMW/DTS)

                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
        v.                                          RECOMMENDATION

Elizabeth Sanders, in her individual as well
as her official capacity, and
Olmsted County,

                             Defendants.


       This matter is before the Court on the October 9, 2020 Report and Recommendation

(R&R) of the United States Magistrate Judge David T. Schultz. (Dkt. 48.) The R&R

recommends granting in part and denying in part Defendants’ motion for summary

judgment. (Dkt. 30.) Objections to the R&R have not been filed. In the absence of timely

objections, this Court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder

v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R,

the Court finds no clear error.

       Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     The October 9, 2020 R&R, (Dkt. 48), is ADOPTED.

       2.     Defendants’ motion for summary judgment, (Dkt. 30), is GRANTED as to

Plaintiff’s first cause of action, pertaining to excessive force, and that claim is

DISMISSED WITH PREJUDICE.
       CASE 0:19-cv-02384-WMW-DTS Doc. 49 Filed 01/19/21 Page 2 of 2




      3.         Defendant Deputy Elizabeth Sanders is DISMISSED from this lawsuit.

      4.         Defendants’ motion for summary judgment is DENIED WITHOUT

PREJUDICE as to Plaintiff’s second cause of action, pertaining to deliberate indifference,

pending further development of the record as follows:

           (a)      The parties are allowed 90 days from the date of this Order to complete

                    written discovery and depositions that are limited in scope to the

                    deliberate-indifference claim alleged in the complaint;

           (b)      Plaintiff may amend his complaint to add appropriate parties as

                    defendants to his deliberate-indifference claim no later than 10 days after

                    the close of this additional discovery period;

           (c)      Defendant Olmsted County and/or any new defendant may bring a

                    summary-judgment motion on the deliberate-indifference claim;

           (d)      The scheduling order will be amended so that the summary-judgment

                    deadline requires any summary-judgment motion to be served, filed, and

                    scheduled no later than 60 days after Plaintiff amends his complaint;

           (e)      The parties shall be ready for trial no later than 4 months after a ruling on

                    any summary-judgment motion scheduled pursuant to paragraph (d)

                    above or 4 months after the deadline imposed by paragraph (d) if no

                    summary-judgment motion is filed.



Dated: January 19, 2021                                     s/Wilhelmina M. Wright
                                                            Wilhelmina M. Wright
                                                            United States District Judge


                                                2
